FILED
                            NOT FOR PUBLICATION                              JUN 02 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50236

              Plaintiff - Appellee,              D.C. No. 5:08-cr-00113-SGL-1

  v.
                                                 MEMORANDUM *
KELVIN OWENS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                       Argued and Submitted March 8, 2011
                              Pasadena, California

Before: B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.




       Kelvin Owens appeals the ten-year mandatory minimum sentence imposed

under 21 U.S.C. § 846 and 18 U.S.C. § 922(g)(9) following his guilty plea to

conspiracy to distribute and to possess with intent to distribute fifty grams or more



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of crack cocaine and 500 grams or more of powder cocaine, and possession of a

firearm following a misdemeanor conviction for domestic violence.

      While this appeal was pending, President Obama signed into law the Fair

Sentencing Act, which increased the quantity of crack cocaine required to trigger

mandatory sentences under § 841(b)(1). See Pub. L. No. 111-220, 124 Stat. 2372.

Owens asks that we vacate his sentence with instructions for resentencing pursuant

to the Act, under which he would qualify for a lower, five-year sentence.

      We reject his arguments for the reasons set forth in the opinion that we issue

today in United States v. Baptist, 09-50315.




             AFFIRMED.




                                        -2-